Exhibit 10.73

PATENT LICENSE SECURITY AGREEMENT

Patent License Security Agreement, dated as of February 3, 2011 (this
“Agreement”), between ECL7, LLC a Delaware limited liability company (the
“Grantor”), and Koninklijke Philips Electronics N.V., a company duly
incorporated under the laws of The Netherlands and Philips Medical Systems
Nederland B.V., a private company with limited liability incorporated under the
laws of The Netherlands (together the “Secured Party”).

W I T N E S S E T H:

WHEREAS, Grantor is party to a Security Agreement dated as of February 3, 2011
(the “Security Agreement”) between the Grantor and Secured Party pursuant to
which the Grantor is required to execute and deliver this Patent License
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Secured Party
to enter into the Sublicense Agreement, the Grantor hereby agrees with the
Secured Party, as follows:

SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

“Pledged Non-Robotic Hansen-Luna Rights” shall mean any and all present and
future rights and remedies relating to present and future patents, inventors’
certificates and patent applications throughout the world, including without
limitation those listed patent applications and patents set forth in Schedule I
hereto, to the extent they are sub-licensed to Secured Party by Grantor pursuant
to the Sublicense Agreement.

SECTION 2.    Grant of Security Interest in Patent Collateral. Subject to
Section 3 below, Grantor hereby grants to the Secured Party a security interest
in and continuing lien on all of Grantor’s right, title and interest in, to and
under the Pledged Non-Robotic Hansen-Luna Rights and all other personal property
of Grantor solely to the extent directly related to the Pledged Non-Robotic
Hansen-Luna Rights including, but not limited to the following, in each case
whether now owned or existing or hereafter acquired or arising and wherever
located, and (except with regard to “payment intangibles” as defined in Article
9 of the UCC and general books, records, and documents related to the Pledged
Non-Robotic Hansen-Luna Rights), only to the extent that Secured Party has any
present and future rights or interest therein pursuant to the Sublicense
Agreement, so long as such sublicense has not been terminated pursuant to
Section 4 of the Sublicense Agreement (all of which being hereinafter
collectively referred to as the “Collateral”):

(a) Accounts; (b) Chattel Paper; (c) Documents; (d) General Intangibles;
(e) Goods; (f) Instruments; (g) Insurance; (h) Money; (i) Receivables and
Receivable Records; (j) Commercial Tort Claims; (k) to the extent not otherwise
included above, all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and (l) to the extent not
otherwise included above, all Proceeds, products, accessions, rents and profits
of or in respect of any of the foregoing.

 

1



--------------------------------------------------------------------------------

For the avoidance of doubt, the security interest in and continuing lien granted
to Secured Party by Grantor shall not extend to any assets of Grantor, including
without limitation rights under the Hansen-Luna Agreement, not so directly
related to the Pledged Non-Robotic Hansen-Luna Rights. Secured Party
acknowledges that Hansen may exercise any and all of Hansen’s rights relating to
(x) robotic technology not consisting of Pledged Non-Robotics Hansen-Luna
Rights, and (y) non-robotic technology with respect to which Hansen has
exercised its buy back rights under that certain Patent and Technology License
and Purchase Agreement between Hansen and Secured Party executed on or about the
date of this Agreement as the same may be amended from time to time, and that
Hansen may enter into agreements or otherwise deal with third parties with
respect to such rights without the need to consult with or otherwise obtain
consent from Secured Party under this Agreement.

SECTION 3.    Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Secured Party pursuant to the Security Agreement and Grantor
hereby acknowledges and affirms that the rights and remedies of the Secured
Party with respect to the security interest in the Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4.    Applicable Law. This Patent Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions.

SECTION 5.    Counterparts. This Patent Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Patent License Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

ECL7, LLC

By:

 

/s/ Stephen Ware

 

Name: Stephen Ware

 

Title: President

[PATENT LICENSE SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Accepted and Agreed:

KONINKLIJKE PHILIPS ELECTRONICS N.V.,

as Secured Party

 

By:

 

/s/ Ruud Peters

 

Authorized Signatory:

Ruud Peters

Chief Intellectual Property Officer

PHILIPS MEDICAL SYSTEMS NEDERLAND B.V.,

as Secured Party

 

By:

 

/s/ Bert Van Meurs

 

Authorized Signatory:

Bert Van Meurs

Senior Vice President

 

By:

 

/s/ John Van Soerland

 

Authorized Signatory:

John Van Soerland

Senior Director

[PATENT LICENSE SECURITY AGREEMENT]

 

4



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Any and all present and future rights and remedies relating to the patents set
forth below and all future patents and patent applications, to the extent that
they are sub-licensed to Secured Party by Grantor pursuant to that certain
Sublicense Agreement Between SPE and Philips, dated as of the date hereof,
between Secured Party and Grantor:

U.S. Patent No. 7,154,081 for “Composite Structures, Such As Coated Wiring
Assemblies, having Integral Fiber Optic-Based Condition Detectors and Systems
which employ the same”, issued on 12/26/06.

•        U.S. Patent No. 6,900,897 B2 for “Apparatus and Method for Correcting
Errors Generated by a Laser with Non-Ideal Tuning Characteristics”, issued on
05/31/05.

•        U.S. Patent No. 6,856,400 for “Apparatus and Method for the Complete
Characterization of Optical Devices Including Loss, Birefringence and Dispersion
Effects”, issued on 02/15/05.

•        U.S. Patent No. 7,781,724 for “Fiber-Optic Position and Shape Sensing
Device and Method Relating Thereto”, issued on 8/24/2010.

—      U.S. Patent 7,515,276 “High Resolution Interferometric Optical Frequency
Domain Reflectometry Beyond the Laser Coherence Length”, issued 04/07/2009.

—      U.S. Patent 7,772,541 “Fiber Optic Position and/or Shape Sensing Based on
Rayleigh Scatter”, issued 08/10/2010.

—      Pending, Application No. PCT/US2009/034664 for “High Precision Wavelength
Measurement and Control of a Tunable Laser”, filed on 02/20/2009.

•        U.S. Patent No. 7,538,883 for “Distributed Strain and Temperature
Discrimination in Unaltered Polarization Maintaining Fiber”, issued on 5/26/09.

•        Pending, Application No. EP 6737599.8 for “Calculation of Birefringence
in a Waveguide Based on Rayleigh Scatter”, filed on 03/09/06 and US 7,330,245,
issued 2/12/08.

U.S. Patent No. 7,633,607 for “Method and Apparatus for Calibrating Measurement
Equipment”, issued on 12/15/2009.

•        Pending, Application No. PCT/US05/45002 for “Compensating for Time
Varying Phase Changes in Interferometric Measurements”, filed on 12/13/05.

—      Pending, Application No. 61/379,116 for “A Method to Terminate Optical
Fibers so as to Reduce Back Reflections”, filed 09/01/2010.

—      Pending Application No. 12/874,901 for “High Accuracy Position Sensing
with Multi-Core Optical Fiber”, filed 09/02/2010.



--------------------------------------------------------------------------------

•      Pending, Application No. 61/384,019 for “Compensating for Non-Ideal
Multi-Core Shape Sensing Fiber Manufacture”, filed 09/17/2010.

•      U.S. Patent No. 7,379,168 for “Polarization Diversity Detection Without a
Polarizing Beam Splitter”, issued on 05/27/2008.

•      U.S. Patent No. 7,440,087 for “Identifying Optical Fiber Segments and
Determining Characteristics of an Optical Device under Test Based on Fiber
Segment Scatter Pattern Data”, issued on 10/21/2008.